Action to recover damages for personal injuries. Order granting defendant’s motion to dismiss the action for lack of prosecution unless the cause be noticed for the May term and tried when reached modified by requiring the payment of ten dollars costs by plaintiffs, and as so modified affirmed, without costs. The only excuse offered for plaintiffs’ attorney’s alleged failure to comply with rule 156 of the Rules of Civil Practice is that his clerk, through inadvertence, failed to file the note of issue. Therefore, we believe that costs should have been imposed as an additional condition. Lazansky, P. J., Hagarty, Carswell and Johnston, JJ., concur; Davis, J., dissents and votes to affirm.